Citation Nr: 1409015	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right foot disorder involving the big toe and second toe (right foot disorder).

2. Whether new and material evidence has been submitted to warrant reopening the issue of entitlement to service connection for a reactive depressive disorder (depressive disorder).

3. Entitlement to service connection for a hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a depressive disorder.

7. Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The electronic system does not contain additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. In February 2014, prior to the promulgation of a decision, the VA received notice that the Veteran had died.

2. At the time of his death, the Veteran had a claim for entitlement to service connection for a right foot disorder, depressive disorder, bilateral hearing loss disability, and low back disability as well as for tinnitus and PTSD.


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA was notified of the Veteran's death in February 2014.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  The Veteran's claim was rendered moot by his death and is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In making this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a veteran's survivor.  38 C.F.R. § 20.1106 (2013).

The dismissal of this appeal does not affect the right of an eligible person to substitute for the Veteran for purposes of processing the claim.  A request for substitution must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).







ORDER

The appeal is dismissed due to the Veteran's death.




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


